Citation Nr: 0720101	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than June 8, 2004, 
for an award of special monthly pension (SMP) based on the 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1965.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted entitlement to SMP based on the 
need for aid and attendance effective June 8, 2004.  The 
veteran has perfected an appeal as to the effective date of 
the award of SMP.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran filed a claim for SMP based on the need for 
aid and attendance on March 19, 2003.  

2.  In a September 2003 rating decision, the RO denied 
entitlement to SMP based on the need for regular aid and 
attendance.  The veteran was notified of the decision and 
appellate rights that month.  

3.  In June 2004 and July 2004, the RO received medical 
evidence concluding that the veteran was in need of regular 
aid and attendance of another person.

4.  In an August 2004 rating decision, the RO granted 
entitlement to SMP based on the need for aid and attendance 
effective June 8, 2004.  




CONCLUSION OF LAW

The criteria for an effective date of March 19, 2003 for the 
award of SMP based on the need for aid and attendance have 
been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Law and Regulations

Criteria - SMP - aid and attendance

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. 1521 (West 2002).

Under 38 C.F.R. § 3.351(b) (2006), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2006).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

Effective dates

The general rule is that the effective date of a claim is the 
date of its receipt by VA or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400.  However, a 
specific regulation applies to the effective date of awards 
of aid and attendance or housebound pension benefits payable 
to a veteran.  Awards of pension or compensation payable to 
or for a veteran will be effective as follows:

When an award of pension or compensation based on an original 
or reopened claim is effective for a period prior to the date 
of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 3.401(a)(1) 
(2006).

Claims

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2006).



Analysis

The veteran has been granted SMP based on the need for aid 
and attendance, effective June 8, 2004.  He seeks an earlier 
effective date for the award.  

It is clear from the August 2004 rating decision that the 
RO's intention in assigning the current effective date was 
based on the belief that the veteran had filed a reopened 
claim for SMP on June 8, 2004 (VA Form 21-4138).  However, a 
review of the record reveals that the veteran's original 
claim for SMP (VA Form 21-4138), filed on March 19, 2003, was 
still pending when he filed the June 2004 correspondence.  
Although the RO had denied the March 2003 claim in a 
September 2003 rating decision, the decision had not become 
final because the one-year appeal period (to September 2004) 
had not expired.  See 38 U.S.C.A. 7105 (West 2002); 38 C.F.R. 
20.1103 (2006).  The Board notes that during this one-year 
period, the RO received medical evidence - specifically, a 
May 2004 VA aid and attendance examination (VA Form 21-2680) 
and a July 2004 VA examination - which concluded that the 
veteran needed the aid and attendance of another person.  It 
was this evidence which formed the basis of the August 2004 
grant of SMP.  As the veteran's March 2003 claim was still 
pending at the time of receipt of this evidence, the Board 
finds that the proper effective date for the award of SMP is 
March 19, 2003.  See 38 C.F.R. § 3.400(q)(1) (2006) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).

The Board has reviewed the record to ascertain whether there 
are any claims of entitlement to SMP based on the need for 
aid and attendance, either formal or informal, before March 
19, 2003.  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992) [the Board is required under statute and 
regulation to evaluate the evidence of record dating back one 
year before the claim's filing to determine whether the 
veteran's unemployability due to service-connected 
disabilities was ascertainable within on year before he 
submitted his formal claim].  See also 38 U.S.C.A. § 
5110(b)(2).  The Board finds that there are none, and the 
veteran himself has identified none.  

Accordingly, the Board finds that the proper date for the 
award of SMP based on the need for aid and attendance should 
be March 19, 2003, the date of receipt of the veteran's 
claim.  See 38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an effective date of March 19, 2003 for the 
award of SMP based on the need for aid and attendance is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


